Citation Nr: 1531087	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  08-01 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011 and February 2014, the Board remanded the case for additional development.  The claim has been returned to the Board for appellate review.


FINDING OF FACT

The Veteran is not unable to obtain and retain substantially gainful employment due to service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify the Veteran.  VA sent to the Veteran all required notice in a January 2007 letter, prior to the rating decision on appeal.

VA met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations. VA provided the Veteran an opportunity for a hearing on appeal.  Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.  

It is noted that the Veteran's claim was remanded by the Board for development in 2011 and 2014.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will address the merits of the claim.

II.  Entitlement to TDIU

The Veteran seeks TDIU.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Legal Criteria

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  To qualify for a schedular TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Marginal employment is not considered to be substantially gainful employment.

Alternatively, if a claimant is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in § 4.16(a), the rating authority should refer the matter to the director of the Compensation and Pension Service for extraschedular TDIU consideration.  38 C.F.R. § 4.16(b).

In reaching a TDIU determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

The veteran is not required to show 100% unemployability; the question is whether he or she is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed.Cir.2001).  Whether the veteran can actually find employment is not determinative, as the focus of the inquiry is on "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet .App. 361, 363 (1993) (emphasis in original).  However, the Board cannot consider entitlement to TDIU on an extraschedular basis in the first instance, but it is required to insure that all cases where there is evidence of unemployability due to service connected conditions are referred to the Director for initial consideration under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board has jurisdiction to review determinations by the Director.  Anderson v. Principi, 18 Vet. App. 371 (2004).

Prior to August 2008, the Veteran had a 60 percent rating for heart disability and additional disability ratings bringing the combined disability rating to 70 percent.  From August 2008, the Veteran had a combined 50 percent disability rating based on service connected disabilities as follows: Degenerative joint disease of bilateral fingers (20 percent); left (minor) shoulder impingement syndrome (10 percent); asthma (10 percent); gastroesophageal reflux disease (GERD) with hiatal hernia (10 percent); mechanical low back strain (10 percent); blepharitis with early cataracts, and posterior vitreous detachment in both eyes (0 percent); sinusitis (0 percent); hypertension (0 percent); and mild heart tricuspid regurgitation (0 percent).

Analysis

The Board finds that the preponderance of the evidence is against the claim for TDIU.  The Veteran is not unable to obtain and retain substantially gainful employment due to service-connected disability.

In this case, the Veteran does not meet the numeric criteria for TDIU under 38 C.F.R. § 4.16(a) during the appeal period beginning August 2008.  Also, for the period from January 2007 (date of claim) to August 2008, while the Veteran met the numeric criteria for schedular TDIU, 38 C.F.R. § 4.16(a), the preponderance of the evidence shows that the Veteran was not unable to obtain or retain substantially gainful employment due to service-connected disability.  The Board has considered referral for consideration of an extraschedular TDIU.  However, the criteria for referral are not met, as discussed below.

The Veteran initially claimed TDIU in January 2007 because she met the numeric criteria.  See VA Form 21-8940 (January 2008); see also, VA Form 21-4138 (January 2007).  At this time, the Veteran reported that she last worked full-time as a medical doctor in November 2005.  While she did not report her level of education as requested on the VA claim form, her statements reporting that she is trained and last worked as a medical doctor in 2005 when with the Navy makes clear that she has more than a college degree.  Neither the lay nor the medical evidence shows that the Veteran was unable to secure or maintain gainful employment due to service connected disability.

The Board has carefully considered the functional impairment caused by the Veteran's service-connected disorders.  The Veteran reports vaguely pain on use with regard to her orthopedic disorder to include painful motion, but she also reported that she has adjusted her activities accordingly.  See VA Form 21-4138 (January 2008).  The Veteran is able to travel as indicated by correspondence dated January 2007, wherein she reported that she was leaving for the Philippines in February 2007 and would be gone until April 18, 2007.  See VA Form 21-4138 (received February 2008).  VA treatment records dated from 2006 to 2008 show no medical complaints although arthritic changes were noted in the hands along with mild tricuspid regurgitation.

While the lay and medical evidence suggest some functional impairment due to service-connected disability, it is not shown to preclude the Veteran from obtaining or retaining substantially gainful employment.  Degenerative joint disease of the fingers causes symptoms of pain with weather changes, but there is no decreased strength or dexterity.  See VA examination (January 5, 2012).  Left shoulder disorder was asymptomatic on recent examination and there was no limitation of motion or pain with motion.  Id.  Asthma is characterized as stable, controlled with medication, with no side effects, and with no impact on occupational functioning.  Id.  GERD with hiatal hernia is characterized as stable with medication, with no side effects, and with no impact on occupational functioning.  Id.  Blepharitis with cataracts and posterior vitreous detachment in both eyes causes no occupational impact and has resulted in no periods of incapacitation.  See VA eye examination (April 2, 2012).  Sinusitis is seasonal and causes no effect on occupational functioning.  See VA examination (January 5, 2012).  Heart disorder, history of tricuspid heart valve regurgitation, with valvular heart disease status post prosthetic valve, is assessed as stable without treatment-there was 7.0 METs on stress test in March 2008, normal heart size by EKG, and a greater than 50 percent left ventricular ejection fraction-that causes no occupational impact.  See VA examination (January 5, 2012).  An April 2014 cardiac stress test was normal.  Hypertension is assessed as stable on medication with no side effects and with no occupational impact.  Lastly, the Veteran's low back disorder involves symptoms of back pain with activities such as bending and lifting, treated with Etodolac once a month, that impact her ability to perform physical work that requires lifting, carrying, and bending as this aggravates back pain, but does not preclude sedentary-type work.  See VA examination (January 1, 2012).  The January 2012 VA examiner noted that the Veteran did not have any functional loss or impairment due to her service-connected low back disability.

A VA medical review dated in February 2014 noted the above medical findings on review of the record and reflects as follows:

In the medical opinions associated with the Veteran's General Medical Examination dated 1/5/2012 completed by D. Michael Jervis, D.O., the examiner assessed: 'In regards to the Veteran's functional capabilities, she is able to walk for 20-30 minutes; stand for approximately 60 minutes; sit for 45-60 minutes.  She requires a break or change in position after approximately 60 minutes of activity.  She does not have complete usage of her upper extremities (limited ability to reach overhead) for any seated activities and is able to follow complex instructions.  Any and all activities would need to be adapted to these limitations.'  It is noted the Veteran is educated as a physician - a Pediatrician.

Overall, the evidence shows that the Veteran was gainfully employed full-time as a physician (pediatrician) in the Navy from August 1989 until November 2005.  Although she has been unemployed since 2005, the unemployment appears to have been voluntary or due to nonservice-connected disorders as the evidence shows that her service-connected disabilities do not to preclude her from performing either the physical or mental acts required for substantially gainful employment although there may be limitations due to her low back disorder.  Also, the Veteran has higher level education and training that suggests she is not limited to strenuous physical type work.  The evidence shows that the Veteran is not unable to follow a substantially gainful occupation due to service-connected disabilty or rendered unable to secure or follow a substantially gainful occupation consistent with her experience and education.  Furthermore, the evidence shows no unemployability due to service-connected disability to warrant referral for an extraschedular assignment of a total disability rating under 38 C.F.R. § 4.15(b).

In reaching this conclusion, the Board acknowledges that the Veteran is a medical doctor and therefore must be recognized as having some medical expertise in medical matters he has addressed with regard to her claim.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (a medical professional may be qualified to offer medical diagnosis, statements, or opinions through education, training, or experience).  However, to the extent that the Veteran asserts that she is unemployable due to her service connected disabilities, the Board has placed greater weight on the objective findings contained by the various VA examiners.  The record reflects that she was released from active duty due as she had reached the maximum age for continued active service.  While she has reported that she has not worked since her retirement from active duty and offered vague statements of pain, she has not explained how her service connected disabilities may have either have resulted in an inability to obtain or maintain gainfuly employment.  In contrast, the VA examiners have discussed the occupational impact of the Veteran's service connected disabilities in detail.  Moreover, the VA examiners do not have a financial interest in the outcome of this case.  In weighing credibility and weight to evidence, the Board may discount competent testimony or statements "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for consideration therefore include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991)."  

Accordingly, the claim is denied.  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

The claim for TDIU is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


